Title: From John Adams to James Warren, 27 June 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June 27. 1775
      My dear Friend
     
     I am extreamly obliged to you for your Favour of the 20th. of June. The last Fall, I had a great many Friends who kept me continually well informed of every Event as it occurred. But, this Time, I have lost all my Friends, excepting Coll Warren of Plymouth and Coll Palmer of Braintree, and my Wife.
     Our dear Warren, has fallen, with Laurells on his Brows, as fresh and blooming, as ever graced an Hero.
     I have Suffered infinitely this Time, from ill Health, and blind Eyes at a Time when, a vast Variety of great objects were crowding upon my Mind, and when my dear Country was suffering all the Calamities of Famine, Pestilence, Fire, and Sword at once.
     At this Congress We do as well as we can. I must leave it to some future opportunity, Which I have a charming Confidence will certainly come, to inform you fully of the History of our Debates and Resolutions.
     Last Saturday night at Eleven O Clock, an express arrived from the worthy Govr. Trumbull, informing of the Battle of Charlestown. An hundred Gentlemen flocked to our Lodgings to hear the News. At one O Clock Mr. H. Mr. A. and myself, went out to enquire after the Committee of this City, in order to beg some Powder. We found Some of them, and these with great Politeness, and Sympathy for their brave Brethren in the Mass, agreed, to go that night and send forward about Ninety Quarter Casks, and before Morning it was in Motion. Between two and three O Clock I got to bed.
     We are contriving every Way we can think of to get you Powder. We have a Number of Plans for making Salt Petre and Gentlemen here are very confident, that We shall be able to furnish Salt Petre and Powder of our own Manufacture, and that very Soon. A Method of making it, will be published very soon by one of our Committees.
     Before this reaches you, Gen. Washington, Lee, &c will arrive among you. I wish to god, you had been appointed a General Officer, in the Room of some others. Adams and Adams Strove to get it done. But, Notions, narrow Notions prevented it—not dislike to you, but fear of disobliging Pomroy, and his Friends.
     Your Government was the best We could obtain for you. We have passed some Resolutions concerning North Carolina, which will do a great deal of good. We have allowed them to raise 1000 Men, and to take Care of Trayters, if necessary. This must be kept secret.
     We are sending you, Ten Companies of Rifle Men. These, if the gentlemen of the Southern Colonies are not very partial and much mistaken, are very fine fellows. They are the most accurate Marksmen in the World: they kill with great Exactness at 200 yards Distance: they have Sworn certain Death to the ministerial officers. May they perform their oath.
     You will soon find that the Continental Congress are in, deep enough. The Commissions to the officers of the Army; the Vote for your Government; the Votes about North Carolina; and a Multitude of other Votes which you will soon hear of will convince you.
     I have inclosed you an Hint about salt Petre. Germans and others here have an opinion that every stable, Dove house, Cellar, Vault &c is a Mine of salt Petre. The inclosed Proclamation, coincides with this opinion. The Mould under stables &c may be boiled soon into salt Petre, it is said. Numbers are about it here.
     